Citation Nr: 0312711	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for retropatellar pain 
syndrome, right knee.

2.  Entitlement to service connection for retropatellar pain 
syndrome, left knee.

3.  Entitlement to service connection for residuals of left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to March 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied the 
benefits sought.  

The case was previously before the Board in June 2001, at 
which time it was Remanded to afford the veteran a 
comprehensive orthopedic examination and for other 
development.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  At 
his VA examination in June 2001, the veteran advanced a claim 
for his right ankle.  Because that issue is not properly 
before the Board, it is referred to the RO for disposition as 
appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The claims file does not include a current medical 
diagnosis of retropatellar pain syndrome of the left knee.  

3.  The claims file does not include a current medical 
diagnosis of retropatellar pain syndrome of the right knee.

4.  The claims file does not include a current medical 
diagnosis of any residuals of a left ankle injury.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for retropatellar pain 
syndrome of the left knee is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2002). 

2.  Entitlement to service connection for retropatellar pain 
syndrome of the right knee is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2002).

3.  Entitlement to service connection for residuals of a left 
ankle injury is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence dated in June 2002 as well as the 
Supplemental Statement of the Case dated in August 2002.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran contends that he was treated in service for 
retropatellar pain syndrome and that he currently has the 
same condition.  The service medical records also reflect 
some treatment for the left ankle.  However, VA examinations 
in April 1998 and June 2001 failed to identify any 
pathological process vis-à-vis the right/left knee and left 
ankle.  Furthermore, the examinations failed to produce a 
diagnosis of the claimed disorder(s).  The physician who 
conducted the last examination conceded that the veteran had 
"complaints of chronic knee pain" but he also noted that 
the pain appeared to be alleviated with medication for 
psoriasis (non service connected).  Pain as a function of 
knee disability per se was not recognized and patellar 
compression as well as other objective testing of the knees 
was negative. 

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).   

The Board considers that the evidence does not demonstrate 
that the complaints which the appellant suffered during 
service were anything more than acute and transitory in 
nature.  The evidence does not demonstrate any showing of 
residual knee pathology.  Similarly, there is no medical 
evidence tending to show that the symptoms in service 
represented a chronic disability(ies) rather than acute and 
transitory conditions.  In the absence of an identified 
disability, entitlement to service connection is not 
maintainable.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 


ORDER

Entitlement to service connection for retropatellar pain 
syndrome, left knee, is denied. 

Entitlement to service connection for retropatellar pain 
syndrome, right knee, is denied.

Entitlement to service connection for residuals of a left 
ankle injury is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

